Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 1 of 9 PagelD 57

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA,
FORT MYERS DIVISION

SUZETTE G. SCOTT WARREN
Plaintiff, CASE NO.: 2:19-cv-736FtM-60NPM

Vv.

CITY OF FORT MYERS, FLORIDA
a Florida Municipal Subdivision,
Defendant.
/

 

DEFENDANT, CITY OF FORT MYERS’, MOTION TO DISMISS PLAINTIFF’S
AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

Defendant, City of Fort Myers, hereinafter (“Defendant”), by and through undersigned
counsel, pursuant to Fed. R. Civ. P. 12(b), files this Motion to Dismiss Plaintiff, Suzette G. Scott
Warren’s (hereinafter the “Plaintiff’), Amended Complaint and Incorporated Memorandum of
Law, and in support thereof would state as follows:

1. On October 9, 2019, Plaintiff, Suzette G. Scott Warren, filed a complaint (Doc 1)
naming Defendant, City of Fort Myers.

2. The original Complaint was amended On December 1, 2019 (Doc 10).

3. Plaintiff, Suzette G. Scott Warren, alleges that she was deprived of constitutional
rights secured by the Civil Rights Act of 1964, 42 U.S.C. 2000; the Florida Civil Rights Act F.S.
760.10 and the ADA Amendments Act of 2008; 42 U.S.C. ch. 126 § 12101 et seq.

4, Inher Complaint, the Plaintiff has attempted to set forth the following causes of action

against Defendant:
Count I: Retaliation
Count II: Disability Discrimination

Count IIT: Disability Discrimination
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 2 of 9 PagelD 58

Count IV: Sex Discrimination

Count V: Sex Discrimination

Count VI: Racial Discrimination: Violation of F.S. § 760.10

Count VII: Racial Discrimination: Violation of the Civil Rights Act of 1964
Count VIII: Negligent Retention

5. The Plaintiff's claims against Defendant are subject to dismissal for the following

reasons:

I. The Plaintiff has failed to bring forth suit against the appropriate party as the
City of Fort Myers is a Florida municipal corporation, and not a political
subdivision of the state of Florida.

Il. The Plaintiff has failed to state a claim.

Ql. Municipalities are not liable for punitive damages.

WHEREFORE, the Defendant, City of Fort Myers, respectfully requests that this Court
enter an order dismissing the Plaintiff's Amended Complaint against Defendant and granting such
additional relief as is deemed just, including the aware of attorney’s fees and costs.

MEMORANDUM OF LAW
I. The Plaintiff has failed to bring forth suit against the appropriate party
In Plaintiffs First Amended Complaint (Doc 10), dated December 1, 2019, Plaintiff
improperly names the Defendant in the case style as a Florida municipal subdivision. Plaintiff
then commits an additional misnomer by stating that “Defendant is a church, a Florida city...”
(Doc 10 at 94). Finally, Plaintiff attempts to establish proper venue as “The unlawful employment

practices ... were within the state of Florida, in Sarasota.” (Doc 10 at § 9).
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 3 of 9 PagelD 59

The City of Fort Myers is a municipality in the State of Florida. Municipalities are
distinguished from counties in Florida in that municipalities are not political subdivisions. 12A
Fla. Jur. 2d Counties, Etc. § 4. While counties are, under the Florida Constitution, political
subdivisions of the State, municipalities are not...{m]unicipalities are established in separately
described areas containing inhabitants whose interest require special governmental opportunities
not afforded by state and county units. In other words, they are legal entities established for local

governmental purposes. Id.

In Barry v. Garcia, 573 So.2d 932, 1937 (1991) (citing Tampa v. Easton, 145 Fla. 188, 191

(1940)), the court recognized:

“Unlike a county, a municipality is not a subdivision of the State with subordinate
attributes of sovereignty in the performance of governmental functions and
correlative limited privileges, immunities and exemptions for the negligence of its
employees ... [It] is a legal entity consisting of a population and defined area, with
such governmental functions and also corporate public improvement authority as
may be conferred by law in a charter or other legislative enactment under the

[Florida] Constitution.

In the instant matter, the Plaintiff is suing the wrong party as the City of Fort Myers is wrongly
named as “a Florida municipal subdivision”. Additionally, the Complaint improperly
characterizes the Defendant as “a church” (Doc 10 at ¥ 4) and states that Defendant is operating in

Sarasota, Florida (Doc 10 at § 9). Defendant is a municipal corporation operating in Fort Myers,

Florida.
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 4 of 9 PagelD 60

II. Plaintiff has failed to state a claim.

Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim should be dismissed if a
Plaintiff fails to state a claim upon which relief can be granted. The United States Supreme Court
case of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), prescribes the general standard for
deciding Rule 12(b)(6) motions. Twombly holds that [w]hile a complaint attacked by a Rule
12(b)(6) motion to dismiss does not need detailed factual allegations ... a plaintiff's obligation to
provide the ‘grounds” of his entitle[ment] to relief? requires more than labels and conclusions, and
a formulaic recitation of the elements of a cause of action will not do.” /d. at 561-63 (internal

citations omitted).

A complaint may survive a Rule 12(b)(6) motion only if it contains sufficient factual
allegations to render the alleged claim “plausible on its face.” Jd. At 562. “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S.Ct.
1937, 1949 (2009). The mere possibility that the Defendant acted unlawfully is insufficient to
allow a Plaintiff to survive a Motion to Dismiss. /d. The well-pled allegation must nudge a claim
“across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Where a plaintiff fails

to allege sufficient facts necessary to sustain the above burden, the claim must be dismissed. Jd.

Plaintiffs claims are defective. Plaintiff summarily claims that she was discriminated and
retaliated against. Plaintiff also fails to make a compelling argument for any adverse employment
action. Plaintiffs civil rights claims against the City must fail as Plaintiff has not alleged an

official policy or custom of the City that caused Plaintiffs alleged constitutional deprivation.
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 5 of 9 PagelD 61

To establish a case of employment discrimination, Plaintiff must show that she is amember
of a protected group and that the employer took an employment action against her because she is
a member of that group. Title VII of the Civil Rights Act of 1964 makes it unlawful “to fail or
refuse to hire or to discharge any individual, or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges of employment, because of such
individual’s race color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). The courts
make clear that this language ultimately requires the presence of an “adverse employment action.”
To qualify as an adverse employment action, the action must be both subjectively and objectively

adverse.

In the instant matter, the Plaintiff alleges discrimination as a result of disability, sex and
race. The series of events alleged in the complaint stem from a single incident wherein Plaintiff
alleges that she felt uncomfortable after being told to adjust her uniform by a male supervising
employee, Lt. William Musante (Doc 10 at ¥ 33). While Plaintiff reiterates statements made by a
co-worker as to race (Doc 10 at J 15) and alleges that she presented with some disabilities; Plaintiff
fails to create a causal link between the statement of the co-worker and the alleged adverse action
of ultimate loss of employment. Plaintiff attempts to create a cursory timeline suggesting that the
series of events surrounding her employment and ultimate termination was a discriminatory act
based solely on her race, sex and disability. Defendant asserts that Plaintiff's description of the
events surrounding her employment and ultimate termination show strict proof that due care was
taken on the part of Defendant to (1) investigate the allegations made by the Plaintiff, (2) provide
proper additional training following a poor performance review through the production of a
training performance plan designed to assist Plaintiff in meeting the requirements of her position

and (3) putting Plaintiff on paid leave during the pendency of the investigation for the purpose of
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 6 of 9 PagelD 62

completing the investigation without contributing the any alleged sentiment of discomfort on the
part of the Plaintiff. Defendant also requests that the Court take notice that Plaintiff's request for

FMLA leave was granted, further disproving Plaintiffs claim of adverse employment action.

Defendant further asserts that Plaintiff fails to create a causal link between her ultimate
termination of employment as a result of a violation of each respective protected class, i.e. sex,
race, disability. Plaintiff accuses Defendant of adverse employment actions as a result of her being
a member of each class yet fails to meet the pleading standard of facial plausibility that any actions
taken by Defendant were as a result of her class member status. The fact that Defendant considered
request(s) for FMLA leave and was aware of Plaintiffs disabilities neither sufficiently evidences
any misconduct on the part of the Defendant nor establishes a causal link of discrimination based
protected class member status. To successfully allege a claim for retaliation, a plaintiff must show
that (1) she engaged in a statutorily protected expression; (2) she suffered an adverse employment
action; and (3) there is some causal relationship between the two events. Holfield v. Renoe, 115
F.3d 1555, 1566 (11th Cir. 1997). Plaintiff merely states that she is member of each class and then
lists a series of events which do not necessarily evidence that from either a subjective or objective
perspective the actions taken were as a result of a practice, policy or intent to discriminate against

the employee.
III. Municipalities are not liable for punitive damages.
Florida Civil Rights/ Torts:

Florida Statutes §768.28 provides a limited waiver of sovereign immunity for certain tort
claims against governmental entities, which includes the City of Fort Myers. Florida Statutes

§768.28(5) specifically provides that “(t)he state and its agencies and subdivisions shall be liable
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 7 of 9 PagelD 63

for tort claims in the same manner and to the same extent as a private individual under like
circumstances, but liability shall not include punitive damages or interest for the period before
judgment.” (emphasis added.) When the language of the statute is clear and unambiguous and
conveys a clear and definite meaning, the statute must be given its plain and obvious meaning.
Davila v. State, 75 So. 3d 192 (Fla. 2011). Under Florida law, where statute is unambiguous on
its face, courts will not look behind statute's plain language to ascertain meaning. Miller v.
Anheuser Busch, Inc., 591 F. Supp. 2d 1377 (S.D. Fla. 2008). Under Florida law, when statutory
language is clear, courts have no occasion to resort to rules of construction—they must read the
statute as written, for to do otherwise would constitute an abrogation of legislative power. Rauen

v. City of Miami, 613 F. Supp. 2d 1324 (S.D. Fla. 2007).

Because the plain language of the statute specifically does not waive sovereign immunity
regarding punitive damages in tort claims against a municipality, the Plaintiff has no legal basis

for seeking punitive damages in the instant matter.

Florida Statutes §760.11 sets forth administrative and civil remedies under the Florida Civil
Rights Act. Florida Statutes §760.11(5) states that a court may award “compensatory damages,
including, but not limited to, damages for mental anguish, loss of dignity, and any other intangible
injuries, and punitive damages..” however, “...the state and its agencies and subdivisions shall not
be liable for punitive damages.” (emphasis added). Therefore, the Plaintiff may not claim punitive
damages from Defendant City of fort Myers under the Florida Civil Rights Act in the instant

matter.

The Florida Civil Rights Act is patterned after Title VII, and therefore, federal case law
regarding Title VII is applicable in case brought under Florida Civil Rights Act. Civil Rights Act

of 1964, § 701 et seq., as amended, 42 U.S.C.A. § 2000e et seq.; West's F.S.A. § 760.01 et
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 8 of 9 PagelD 64

seq. Castleberry v. Edward M. Chadbourne, Inc., 810 So. 2d 1028 (Fla. Ist DCA 2002) The
Court again begins with the proposition that federal case law construing Title VII is persuasive
authority for interpretation of the FCRA, since the FCRA mirrors and is patterned after Title VII.
Harper, 139 F.3d at 1387; Vickers, 132 F.Supp.2d at 1377; McKenzie, 40 F.Supp.2d at 1374 n. 1;
King, 21 F.Supp.2d at 1374 n. 4; Resley, 989 F.Supp. at 1446-47; Bryant, 586 So.2d at

1209. Mousa v. Lauda Air Luftfahrt, A.G., 258 F. Supp. 2d 1329, 1341 (S.D. Fla. 2003).
Federal Civil Rights/Torts:

The general rule is that punitive damages are not allowed against a municipality unless
expressly authorized by statute. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S. Ct.

2748, 69 L. Ed. 2d 616 (1981).

In Healy v. Town of Pembroke Park, 831 F.2d 989, 991 (11th Cir. 1987), the court ruled
that punitive damages are not available under § 1983 against the Town, because it is a municipality
and public policy does not support imposing damages that punish the innocent citizens . Kentucky
v. Graham, 473 U.S. 159, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985); Newport v. Fact Concerts, Inc.,
453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981). Healy v. Town of Pembroke Park, 831 F.2d
989, 991 (11th Cir. 1987). The Supreme Court has held that municipalities are immune from
punitive damages except where expressly authorized by statute. See, e.g., City of Newport v. Fact
Concerts, Inc., 453 U.S. 247, 259-63, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981). Title VII, § 1981,
and § 1983 do not provide for punitive damages against municipalities. Brown v. Baldwin Union
Free Sch. Dist., 603 F. Supp. 2d 509, 518 (E.D.N.Y. 2009) Accordingly, pursuant to the rulings
in City of Newport and Healy, because Title VII does not expressly authorize punitive damages
and the Defendant is a governmental entity, the Plaintiff has no legal basis for seeking punitive

damages in the instant matter.
Case 2:19-cv-00736-TPB-NPM Document 11 Filed 12/23/19 Page 9 of 9 PagelID 65

WHEREFORE, Defendant, City of Fort Myers, respectfully requests this Honorable Court
enter an order dismissing Plaintiff's Complaint as to Defendant, City of Fort Myers, based on the

above grounds and grant any other relief deemed just, including but not limited to attorneys’ fees.

Respectfully submitted,

_/s/ Grant Williams Alley
Grant Williams Alley, City Attorney

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/EFC system which will send a notice of electronic

filing to Kevin F. Sanderson, Esq. of Kevin F. Sanderson, Chartered at kevin@srgattorney.com.

/s/ Grant Williams Alley
Grant Williams Alley, City Attorney
Florida Bar No. 967386
City of Fort Myers
1820 Hendry Street
Fort Myers, Florida 33901 (Delivery)
Post Office Box 2217
Fort Myers, Florida 33902 (Mail)
Phone: 239-321-7640
Fax: 239-344-0050
Email: galley@cityftmyers.com
Email: sramirez(@cityftmyers.com
Email: LegalService(@cityftmyers.com (Service Only)

 
